DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive. 
Applicant argues that the “claimed invention has been further defined over the cited references and commensurate in scope with the experimental data (e.g., the working Examples of the instant specification and the previously submitted Rule 132 Declaration)”.  The Office maintains that even if the claims are expressed within the scope of the evidence, the evidence of record does not show as argued that copper-containing titanium oxide is inferior as argued in the Remarks filed 7/14/2021 and therefore a new and unexpected result for an iron-containing titanium oxide.


Working Example 1, E-1:
Comparative Example 4, C-4:
Working Example 8:
First particles
(A): Ti/Sn molar ratio of 20, Ti/Mo molar ratio of 20
(A):  Ti/Sn molar ratio of 20, Ti/Mo molar ratio of 20
(G):  Ti/Sn molar ratio of 10, Ti/V molar ratio of 100, Ti/Mo molar ratio of 500
Second particles
(B):  Ti/Fe molar ratio of 10
(M):  Ti/Cu molar ratio of 20

(B):  Ti/Fe molar ratio of 10

Weight ratio of first particles to second particles
(A) : (B) is 50:50
(A) : (M) is 50:50

(G) : (B) is 60:40

Type of Interior Material
Decorative gypsum board
Decorative gypsum board
Floor tiles



	Furthermore, Bao which is cited below in the present Office Action suggests that it is an expected result that doping a TiO2 photocatalyst with Fe to improve visible light response is expected to have better photocatalytic activity than Cu.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 9-13, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furudate et al (WO-2014/045861 submitted in the IDS .
Regarding Claim 1, Furudate discloses a member having photocatalyst thin film on the surface [0096] comprising:
	(1) two types of titanium oxide fine particles:
(a) a first type of titanium oxide fine particle which contains in solid solution a tin component and a transition metal component for enhancing visible light response; and
(b) a second type of titanium oxide fine particles containing a copper component (see [0033-0041] and [0096]).
	Regarding the language in the preamble for “interior material”, the language is a description of intended use and not limiting on the structure.
	Furudate differs from the present invention in the disclosure of exclusion of iron in the first type of titanium oxide fine particles and iron in the second type of titanium oxide fine particles.
Regarding the transition metal constituent selected from the group consisting of Mo and V and the negative limitation “exclusive of iron group constituents” in the first type of fine particles, Furudate further discloses that suitable transition metals include vanadium, iron, molybdenum and chromium (see [0039]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the member with the visible light photocatalytic thin film where the 
Regarding a mixing ratio expressed as a weight ratio [(first type of titanium oxide fine particle) / (second type of titanium oxide fine particle)], of from 19 to 0.05, Furudate discloses the member where the first type of titanium dioxide fine particle and the second type of titanium dioxide fine particle have a mixing ratio expressed as weight ratio [(first type of titanium oxide fine particle)/(second type of titanium oxide fine particle)], from 99 to 0.01 (see [0091]).  Furudate also discloses examples where the mixing ratio of first and second particles is 50:50 (see Page 18, Table 4). 
Regarding the second type of titanium oxide fine particles comprising iron, Furudate discloses that the copper component is for enhancing the visible light response of the photocatalyst thin film (see [0036]).  Furudate further discloses that the film is effective because of the decomposition of organic matter by the photocatalytic action of the TiO2 (see [0103]). 
Sun discloses M-TiO2 photocatalyst where the dopants are the transition metals Ag, Fe, Cu, Co which extend the absorption of TiO2 to visible light region (see Abstract).  Sun further discloses that photocatalytic degradation of gaseous o-xylene (i.e. an organic compound) under visible-light irradiation has the best activity under an Fe-doped TiO2 as compared to Ag, Cu, or Co doped TiO2 photocatalyst (see Abstract and Page 151, Figure 5).  It would have been obvious 
Regarding Claim 2, Furudate discloses the titanium oxide fine particles where the molar ratio (Ti/Sn) is in a range from 10 to 1000 (see [0043]).
Regarding Claim 5, Furudate further discloses the titanium fine particles where the molar ratio of (Ti/M) is in a range from 10 to 10000 (see [0040]).  Furudate suggests that the crystalline titanium oxide content and the dopant content affect the photocatalytic effect and visible light response (see [0040]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the member as disclosed by Furudate where the (Ti/M) is in any workable or optimum range overlapping with Furudate in order to produce the film with satisfactory photocatalytic activity and visible light response.
Regarding Claim 6, Furudate further discloses the member where the molar ratio (Ti/Cu) in the second type of particle is in a range 1 to 1000 (see [0037]).  Furudate suggests that the crystalline titanium oxide content and the dopant content affect the photocatalytic effect and visible light response (see [0040]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the member as disclosed by Furudate where the (Ti/Fe) is in any workable or optimum range overlapping with Furudate in order to produce the film with satisfactory photocatalytic activity and visible light response.

	Regarding Claims 9-10, Furudate further discloses the member where the surface layer comprises a silicon compound-based binder (see [0095]).
	Regarding Claim 11, Furudate discloses the member comprising organic materials processed into shaped parts, non-metallic inorganic materials processed into tiles, glass plates, mirrors, wall members, and decorative members, and metallic materials  (see[0097] to [0100]).
Regarding the language in the preamble for “interior material”, the language is a description of intended use and not limiting on the structure.  One of ordinary skill in the art would recognize that the members disclosed by Furudate can also be used for indoor construction materials, vehicle interiors, furnishings, and electrical appliances.
	Regarding Claim 12, Furudate discloses a method of producing a member comprising the step of forming a surface layer having a visible light-responsive catalytic activity by applying to the surface a dispersion as described above in Claim 1.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for producing a member with a visible light-responsive photocatalyst film as disclosed by Furudate where the second type of titanium oxide contains iron or copper as disclosed in Tsai since both transition metals are capable of reducing the band gap to enhance the visible light response of titanium oxide.	
	Regarding Claim 13, Furudate discloses spray coating or dip coating (see [0102]).

	Regarding Claim 16, Furudate discloses an example where the transition metal is in solid solution with the first type of titanium oxide fine particles is molybdenum (see Example 12, [0191]).
	Regarding Claim 17, Furudate discloses an example where the transition metal is in solid solution with the first type of titanium oxide fine particles is vanadium (see Example 7, [0161]).
Regarding Claim 18, Furudate discloses that Mo and V are each transition metal components for enhancing visible light response in photocatalytic titanium oxide fine particles (see [0016]).  It has been held that combining equivalents known for the same prima facie obvious (see MPEP 2144.06.I).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare an interior material as disclosed by Furudate where first titanium oxide fine particles contain both Mo and V since Furudate discloses that they are functional equivalents known for the same purpose of enhancing visible light response in titanium oxide fine particles.
Regarding Claim 19, Furudate also discloses examples where the mixing ratio of first and second particles is 50:50 (see Page 18, Table 4).
	Regarding Claim 20, Furudate discloses an example where the transition metal is in solid solution with the first type of titanium oxide fine particles is molybdenum (see Example 12, [0191]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        11/30/2021

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        12/2/2021